Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           CASE NO.: 19-CV-21148-SCOLA

  BRYAN BOIGRIS,

          Plaintiff,
  v.

  EWC P&T, LLC,

        Defendant.
  _____________________________/

  EWC P&T, LLC,

          Counter-Plaintiff,
  v.

  BRYAN BOIGRIS,

        Counter-Defendant.
  _____________________________/

            EWC P&T, LLC’S MOTION FOR ENTRY OF FINAL JUDGMENT

        EWC P&T, LLC (“EWC”) respectfully submits this Motion for Entry of Final
  Judgment (“Motion”). In accordance with Local Rule 7.1(a)(3), EWC engaged in
  multiple attempts to meet-and-confer with counsel for Bryan Boigris (“Boigris”),
  and those efforts are set forth in detail below. Because those meet-and-confer
  efforts were ignored, EWC is unable to advise the Court whether Boigris is
  opposed or unopposed to the relief sought herein.
      I. Statement of Requested Relief
        Because there are no outstanding claims to be adjudicated in this case,1
  EWC respectfully requests the entry of a final judgment in substantially the form
  attached hereto as Exhibit A.

  1 The proposed Final Judgment submitted herewith expressly reserves the right
  to amend the final judgment contingent upon the outcome of EWC’s motion to
  tax costs [ECF No. 125], and its renewed motion for sanctions and attorneys’ fees
  [ECF No.129]. EWC filed its motion to tax costs on March 18, 2020, and Boigris
                                         1
Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 2 of 6



    II. Background
        This civil action commenced on March 25, 2019, when Boigris filed a two-
  count complaint against EWC which: (a) appealed a decision rendered by the
  Trademark Trial and Appeal Board (“TTAB”) pursuant to 15 U.S.C. §1071(B);
  and (b) sought a declaratory ruling that Boigris was entitled to have his intent-
  to-use trademark applications “validated and approved.” [ECF No. 1].
         On July 8, 2019, EWC filed its Answer, Affirmative Defenses, and
  Counterclaims against Boigris. [ECF No. 11]. In its Counterclaims, EWC asserted
  the following causes of action: (a) a declaratory judgment action that affirmed
  the TTAB’s underlying decision granting summary judgment in favor of
  EWC; (b) a declaratory judgment action, requesting a finding that any use of the
  involved trademarks by Boigris would constitute trademark infringement/unfair
  competition; (c) violations of the Anti-Cybersquatting Consumer Protection Act
  (“ACPA”) under 15 U.S.C. §1125(d); and (d) violations of the Florida Deceptive
  and Unfair Trade Practices Act (“FDUTPA”).
        On December 30, 2019, EWC filed a motion for summary judgment. [ECF
  Nos. 63, 65]. On February 18, 2020, this Court entered an Omnibus Order on
  the Motion for Summary Judgment filed by EWC (“SJ Order”). The SJ Order
  entered summary judgment against Boigris on Counts I and II of his Complaint,
  and in favor of EWC on Count I of its Counterclaim, as the Court held that the
  TTAB “was correct in finding that Boigris lacked the bona fide intent to use the
  marks in commerce.” [ECF No. 118 at p. 6]. The SJ Order also entered summary
  judgment in favor of EWC on Count II of its Counterclaim, finding that EWC has
  protectable interests in its SMOOTH ME, RENEW ME, and REVEAL ME
  trademarks, and that “Boigris’s proposed use of the marks are likely to cause
  confusion.” Id. at p. 8. Furthermore, the Court held that “Boigris consciously
  intended to capitalize on EWC’s business reputation or to otherwise harm EWC.”
  Id. at p. 9. The SJ Order proceeded to grant summary judgment in favor of EWC

  has failed to respond, such that the motion can be treated as conceded or
  unopposed. EWC’s renewed motion for sanctions and motion for award of
  attorneys’ fees and non-taxable costs was filed and served on April 13, 2020.
                                         2
Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 3 of 6



  on Count III of its Counterclaim based on Boigris’ violation of the Anti-
  Cybersquatting Consumer Protection Act (“ACPA”). After analyzing the nine
  factors codified in 15 U.S.C.S. § 1125(d), the Court found that “[f]actors one, two,
  three, four, eight, and nine weigh heavily in favor of a finding of bad faith.” Id. at
  p. 11. In its conclusion, the Court ordered both EWC and Boigris to file a
  “statement of each party’s position regarding the proper amount of statutory
  damages by February 27, 2020.” Id. at p. 13 (emphasis in original).2
         Following each party’s position statement regarding the proper amount of
  statutory damages to be awarded, this Court entered an order on March 13, 2020
  (the “Statutory Damages Order”). [ECF No. 123]. In that ruling, this Court found
  that 25,000.00 for “each of the two domain names set forth in the counterclaim,
  for a total of $50,000.00, is a just award of statutory damages.” Id. at p. 1.
         As a result of the SJ Order and Statutory Damages Order, there are no
  pending claims against EWC, and similarly, there are no remaining claims
  against Boigris that were brought by EWC in its Counterclaim.
         Consequently, a final judgment in favor of EWC should be issued, with a
  reservation to amend the final judgment pending the disposition of EWC’s
  conceded/unopposed motion to tax costs3, and its renewed motion for sanctions
  and for attorneys’ fees.
      III. MEMORANDUM OF LAW
       A. Standard of Review.
         Fed. R. Civ. P. 58 “requires every judgment to be set forth on a separate
  document.” ABF Cap. Corp. v. Osley, 414 F.3d 1061, 1064 (9th Cir. 2005). “The


  2 As to Count IV of EWC’s Counterclaim, and after concluding that EWC had not
  demonstrated “actual damages” measured by the “difference in market value of
  the product in the condition in which it was delivered and its market value in
  the condition in which it should have been delivered,” the Court held that EWC
  did “not have a FDUTPA claim,” and dismissed EWC’s FDUTPA claim “without
  prejudice and with leave to refile in Florida state court.” Order at p. 12-13.
  3 EWC filed its Motion to Tax Costs on March 18, 2020 [ECF No. 125], and

  Boigris’ deadline to file a response in opposition was April 1, 2020. Boigris has
  failed to respond, and the motion to tax costs can therefore be treated as
  conceded or unopposed.
                                            3
Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 4 of 6



  goal of Rule 58(a) is to impose a clear line of demarcation between a judgment
  and an opinion or memorandum.” In re Cendant Corp. Sec. Litig., 454 F.3d 235,
  243 (3d Cir. 2006). “A final judgment is one where there is a decision upon a
  ‘cognizable claim for relief’ that is ‘an ultimate disposition of an individual claim’
  or party.” NATA Eng'g, Inc. v. Port St. Lucie, 2007 U.S. Dist. LEXIS 9003, at *2
  (S.D. Fla. Feb. 7, 2007). “[A] final judgment is proper only after the rights and
  liabilities of all the parties to the action have been adjudicated." Kapila v. Grant
  Thornton, LLP, 14-61194-Civ-Scola, 2018 U.S. Dist. LEXIS 15146, at *3 (S.D.
  Fla. Jan. 30, 2018).
        When a party’s motion for summary judgment has been granted, it is
  appropriate to enter a final judgment on a separate document. See La Ley
  Recovery Sys.-Ob, Inc. v. United Healthcare Ins. Co., 2016 U.S. Dist. LEXIS
  198138, at *3 (S.D. Fla. Nov. 22, 2016) (granting the defendant’s motion for
  summary judgment on July 28, 2015, and immediately entering final judgment
  in favor of the defendant).
      B. EWC is Entitled to Entry of Final Judgment Because the SJ Order and
         the Statutory Damages Order Disposed of All Claims in this Action.

        In the instant case, the SJ Order and the Statutory Damages Order
  disposed of all claims in this action (other than for attorneys’ fees and costs).4 As
  detailed above, summary judgment was entered in favor of EWC on Counts I and
  II of Boigris’ Complaint, and in favor of EWC on Counts I, II, and III of EWC’s
  Counterclaim. Lastly, Count IV of EWC’s Counterclaim (violation under the
  FDUTPA) was dismissed without prejudice to refile in state court. Through the
  Statutory Damages Order, EWC was awarded $50,000.00 in statutory damages
  based on Boigris’ violation of the ACPA. Accordingly, and because there are no
  remaining claims in this action (other than for attorneys’ fees and costs), a final
  judgment should be entered.




  4See EWC’s Motion to Tax Costs [ECF No. 125], and EWC’s renewed motion for
  sanctions and attorneys’ fees [ECF No.129].
                                            4
Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 5 of 6



    IV. CONCLUSION
        WHEREFORE, EWC respectfully requests that this Court: (a) grant the
  instant Motion; (b) enter a final judgment in substantially the form attached
  hereto as Exhibit A; (c) expressly reserve the right to amend the final judgment
  contingent upon the outcome and disposition of EWC’s Motion to Tax Costs [ECF
  No. 125], and EWC’s renewed motion for sanctions and attorneys’ fees [ECF
  No.129]; and (d) grant such other and further relief that is just and proper.
                  CERTIFICATE OF GOOD FAITH CONFERENCE –
                     EFFORTS TO CONFER WERE IGNORED

        Pursuant to Local Rule 7.1(a)(3), EWC certifies that it has made reasonable
  efforts to confer with counsel for Boigris, but that all of those efforts to confer
  were ignored.
        More specifically, EWC first contacted counsel for Boigris via a written
  request to meet-and-confer, which was transmitted on April 7, 2020 at 1:44 p.m.
  (“First Attempt”). In that written correspondence, EWC requested that opposing
  counsel “please advise if [Boigris] is opposed or unopposed to this proposed final
  judgment.” Counsel for Boigris failed to ever respond to EWC’s First Attempt.
        On April 7, 2020 at approximately 2:53 p.m., EWC contacted Boigris
  (through counsel) via a telephone call (“Second Attempt”). EWC’s counsel spoke
  with opposing counsel’s assistant, who advised that opposing counsel was
  unavailable at the moment. EWC’s counsel provided his contact information and
  the reason for the call. Boigris’ counsel failed to ever respond to EWC’s Second
  Attempt.
        Subsequently, on April 17, 2020 at 1:25 p.m., EWC once again emailed
  opposing counsel (“Third Attempt”). In that written correspondence, EWC
  requested that opposing counsel please advise as to whether Boigris was opposed
  or unopposed to EWC’s proposed final judgment (a copy of which was attached
  to that correspondence).    Boigris’s counsel failed to respond to EWC’s Third
  Attempt.
        On April 17, 2020 at 1:50 p.m., EWC’s counsel followed up with a
  telephone call to opposing counsel (“Fourth Attempt”). The undersigned spoke
                                          5
Case 1:19-cv-21148-RNS Document 131 Entered on FLSD Docket 04/17/2020 Page 6 of 6



  with opposing counsel’s assistant, who advised that opposing counsel was
  unavailable. Accordingly, the undersigned left a message on opposing counsel’s
  voicemail, stating the reason for the call. No response was ever received to EWC’s
  Fourth Attempt.
        On April 17, 2020 at 2:44 p.m., EWC again emailed opposing counsel, and
  requested that opposing counsel “[p]lease advise as to your client’s opposition or
  non-opposition by no later than 4:00 p.m. today, as we intend to file our motion
  shortly thereafter.” (emphasis in original) (the “Fifth Attempt”). No response was
  ever received to EWC’s Fifth Attempt.
        In sum, the undersigned certifies that EWC has repeatedly made efforts to
  meet-and-confer with counsel for Boigris, but has been unable to do so, as EWC’s
  meet-and-confer efforts were otherwise ignored. Nevertheless, EWC has satisfied
  its own obligations under Local Rule 7.1(a)(3).


  Dated: April 17, 2020
                                              Respectfully submitted,

                                              Jonathan Woodard
                                              John Cyril Malloy, III
                                              Florida Bar No. 964,220
                                              jcmalloy@malloylaw.com
                                              Oliver Alan Ruiz
                                              Florida Bar No. 524,786
                                              oruiz@malloylaw.com
                                              Jonathan Woodard
                                              Florida Bar No. 0096553
                                              jwoodard@malloylaw.com
                                              MALLOY & MALLOY, P.L.
                                              2800 S.W. Third Avenue
                                              Miami, Florida 33129
                                              Telephone (305) 858-8000
                                              Facsimile (305) 858-0008

                                              Attorneys for Defendant/Counter-
                                              Plaintiff EWC P&T, LLC




                                          6
